374 F.2d 893
D. W. BOLGER, Appellant,v.Karen GREGORY and Sharon Gregory, Minors, by their Guardianand Next Friend Mournice E. Jones et al., Appellees.
No. 23567.
United States Court of Appeals Fifth Circuit.
March 29, 1967.

William H. Pruitt, of Fisher, Prior, Pruitt & Schulle, West Palm Beach, Fla., for appellant.
Sam Daniels, Murray Sams, Jr., and Sams, Anderson, Alper & Spencer, Miami, Fla., for appellees.
Before PHILLIPS,1 COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:


1
The judgments of the district court are affirmed.



1
 Of the Tenth Circuit, sitting by designation